IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,650-01


DEL EUGENE LANGE, Relator

v.

 361st JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
FROM BRAZOS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 361st Judicial District Court of Brazos County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court. Relator contends that the district court
entered an order designating issues on February 12, 2004.
	 In these circumstances, additional facts are needed.  The respondent, the judge of the 361st
District Court of Brazos County, is ordered to file a response with this Court by finding that no such
application has been filed, by having the District Clerk submit the record on such habeas corpus
application, or by setting out the reasons that no findings have been made since the order designating
issues was entered.  This application for leave to file a writ of mandamus will be held in abeyance
until the respondent has submitted the appropriate response.  Such response shall be submitted
within 30 days of the date of this order.

DELIVERED: June 13, 2007
Do not publish